EXHIBIT 10.1

 

AMENDMENT TO MANAGEMENT AGREEMENT

 

THIS AMENDMENT TO MANAGEMENT AGREEMENT (this “Amendment”) is made and entered
into as of March 16, 2015 by and among HPT TRS IHG-2, INC., a Maryland
corporation (successor by merger to HPT TRS IHG-1, Inc. and HPT TRS IHG-3, Inc.,
“Owner”), and INTERCONTINENTAL HOTELS GROUP RESOURCES, INC. (“Resources”), a
Delaware corporation, IHG MANAGEMENT (MARYLAND) LLC (“Maryland”), a Maryland
limited liability company, and INTERCONTINENTAL HOTELS GROUP (CANADA), INC.
(“Canada”), a corporation under the laws of Ontario, Canada (Resources, Maryland
and Canada, collectively, “Manager”).

 

W I T N E S S E T H

 

WHEREAS, Owner and Manager are parties to that certain Management Agreement,
dated as of July 1, 2011 (the “Management Agreement”), pursuant to which Manager
manages and operates the Hotels as described therein; and

 

WHEREAS, Owner and Manager intend to subject additional hotels to the terms of
the Management Agreement going forward; and

 

WHEREAS, Owner and Manager desire to amend certain terms of the Management
Agreement with respect to such additional hotels;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Owner and Manager, intending to be legally
bound, hereby agree, effective from and after the date hereof, as follows:

 

1. Capitalized Terms.  Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings given such terms in the
Management Agreement. 

 

2. Base Management Fee.  The definition of “Base Management Fee” is amended to
read: “shall mean an amount equal to two percent (2%) of Gross Revenues per
annum with respect to the Pool A Hotels and an amount equal to three percent
(3%) of Gross Revenues per annum with respect to the Pool B Hotels”. 

 

3. Effective Date.  The definition of “Effective Date” is amended to read:
“shall mean July 1, 2011 with respect to the Pool A Hotels and the effective
date set forth in the applicable Site Designation Supplement with respect to any
Pool B Hotel”. 

 

4. Net Disbursement Cash.  The definition of “Net Disbursement Cash” is amended
to read: “shall mean the cash remaining for application under Section 10.1(a)
after deducting the amounts required under Clause 10.1(a)(1) – Operating Costs
and 10.1(a)(2) – Reserve Account”.

 



--------------------------------------------------------------------------------

 

5. Owner’s Residual Distribution.  The definition of “Owner’s Residual
Distribution” is amended to read:  “shall mean the distribution to Owner
provided for in Sections 10.1(a)(6) and (b)(6)”.

 

6. Owners First Priority.  The following is added to the defined term “Owner’s
First Priority” as an additional sentence:  “Owner’s First Priority shall not
reflect or be adjusted pursuant to any provisions of this Agreement on account
of any amount representing Owner’s Pool B Base Priority or other amounts
advanced by Owner in connection with or related to a Pool B Hotel.  Instead of
any adjustment to Owner’s First Priority, Owner’s Pool B Priority shall be based
on the Owner’s Pool B Base Priority and adjusted by such amounts.” 

 

7. Owner’s Pool B Priority.  The following definition is added to Article 1:
“Owner’s Pool B Priority” shall mean an agrgregate amount equal to the sum
of (a) that certain percentage of the aggregate sum of all amounts expended by
Owner or Landlord or any of their affiliates in connection with its acquisition
of any Pool B Hotel, as such percentage (the “Pool B Hotel Percentage”) and
amount is confirmed by Owner and Manager for each Pool B Hotel in the applicable
Site Designation Supplement for such Pool B Hotel (collectively, the “Owner’s
Pool B Base Priority”), plus (b) the applicable Pool B Hotel Percentage of (i)
any amounts advanced by Owner with respect to any Pool B Hotel which would
increase Owner’s First Priority if advanced in respect of a Pool A Hotel, and
(ii) any amounts advanced for Pool B Approved Renovations for any Pool B Hotel,
and subject to further adjustment as provided in Sections 2.6(e), 3.1, 15.1(c),
15.2 and 16.1 if Owner’s First Priority would have been adjusted thereunder with
respect to a Pool A Hotel.   

 

8. Pool A Hotels.  The following definition is added to Article 1: “Pool A
Hotels” shall mean those Hotels subject to this Agreement as of February 1,
2015, which Hotels include all of the Hotels located on the Sites listed on
Exhibit A of this Agreement other than those Hotels located on the Sites listed
on Exhibit A-1 of this Agreement.

 

9. Pool B Hotels.  The following definition is added to Article 1: “Pool B
Hotels” shall mean those Hotels made subject to this Agreement subsequent to
February 1, 2015 pursuant to a Site Designation Supplement with respect thereto.

 

10. Reserve Percentage.  The defined term “Reserve Percentage” is amended to
read: “shall mean, with respect to Pool A Hotels, 0% for the Fiscal Years 2011,
2012, and 2013, 3% for the Fiscal Year 2014, 4% for the Fiscal Year 2015 and 5%
for each Fiscal Year during the Term thereafter and, with respect to each Pool B
Hotel, 5% for each Fiscal Year during the Term (except as otherwise expressly
set forth in the Site Designation Supplement for such Hotel).”

 

11. Site Designation Supplement.  The following definition is added to Article
1: “Site Designation Supplement” shall mean, as to any Site, a supplement to
this Agreement completed and executed by Owner and Manager, in the form of
Exhibit C attached hereto, pursuant to which such Site is made subject to this
Agreement.

 

12. Sites.  The defined term “Sites” is amended to read: “shall mean the real
estate more particularly described on Exhibit A, together with any real estate
now or hereafter subject



-  2  -

--------------------------------------------------------------------------------

 

to this Agreement pursuant to a Site Designation Supplement and further
described on Schedule 1 thereto.”

 

13. Condition of Pool B Hotels.  Manager confirms that it has had, or by its
execution and delivery of the applicable Site Designation Supplement will have
had, sufficient opportunity to evaluate the condition of each Pool B Hotel and
will accept delivery and possession of each Pool B Hotel on the applicable
Effective Date in its then “as is” condition, and otherwise in accordance with
the terms and provisions of Section 2.5 of the Management Agreement.  Nothing in
the foregoing sentence or in Section 2.5 of the Management Agreement, however,
shall affect Owner’s obligations with respect to any Pool B Approved
Renovations.

 

14. No Designation of Pool B Hotel as a Non-Economic Hotel.  Neither Owner nor
Manager shall have any right to designate any Pool B Hotel as a Non-Economic
Hotel in accordance with the terms and provisions of Section 2.6(e) of the
Management Agreement before the date which is five (5) years following the
applicable Effective Date for such Hotel. 

 

15. Refurbishment Fund for Pool B Hotels.  Between the Effective Date for any
applicable Pool B Hotel and the date which is set forth on the applicable Site
Designation Supplement as the “Approved Renovation Funding Expiration Date” for
such Hotel, Owner agrees to supplement the Reserve Account with the amounts that
Owner and Manager shall set forth for Capital Replacements, if any, in the Site
Designation Supplement for such Hotel (the “Pool B Hotel Approved Renovations”)
for such Hotel or, if available at such time, the agreed upon Pool B Hotel Scope
and Estimate (as defined herein) for such Hotel.  If not included in the Site
Designation Supplement, within six (6) months following the Effective Date of
each applicable Pool B Hotel, Manager shall develop, for Owner’s approval, a
scope of work and cost estimate for the Pool B Hotel Approved Renovations for
such Hotel (the “Pool B Hotel Scope and Estimate”).  The cost estimate set forth
in the Pool B Hotel Scope and Estimate for each applicable Pool B Hotel shall
not exceed the amounts set forth for Capital Replacements in the Site
Designation Supplement for such Hotel, unless otherwise approved or agreed to by
Owner.  Owner and Manager shall cooperate with each other to resolve any
objections that Owner may have to any such proposed Pool B Hotel Scope and
Estimate.  After Owner and Manager have agreed to a Pool B Hotel Scope and
Estimate for a Pool B Hotel, Owner shall, within ten (10) business days of
Manager’s request (but not more than once per calendar month), fund the amounts
reflected in the applicable Pool B Hotel Scope and Estimate, in partial or
complete draws as Manager reasonably requests.  Manager agrees not to request
any such funds more than thirty (30) days in advance of needing the
same.  Manager shall separately account for all such deposits for Pool B Hotel
Approved Renovations.  Manager shall review and approve for payment third party
invoices and, subject to receipt of lien waivers, together with such other
documentation as Owner may reasonably request, withdraw such amounts from the
Reserve as are required to pay approved invoices.  Owner shall have no liability
for, and Manager shall not pay, any costs of any Pool B Hotel Approved
Renovations in excess of those set forth in the applicable Site Designation
Supplement and/or Pool B Hotel Scope and Estimate unless otherwise expressly
approved by Owner.  Owner and Manager shall meet not less than once per month
(which meeting may take place by conference telephone call or other similar
electronic means) to review all applicable Pool B Hotel Scope and Estimates with
respect to any Pool B Hotel Approved Renovations then in progress and any
updates or revisions thereto and the status



-  3  -

--------------------------------------------------------------------------------

 

of each such project.  Subject to the other terms and provisions of this
paragraph, Manager may elect upon notice to Owner to fund the Reserve Account
from time to time for such purposes on an interim basis, and Owner shall
reimburse Manager for any such fundings by Manager within thirty (30) days after
receipt of invoices from Manager detailing such fundings by Manager.  Owner
shall have the right to review and approve any material updates or revisions to
any Pool B Hotel Scope and Estimate prior to funding any additional amounts into
the Reserve Account resulting from such updates or revisions.  Manager shall
select, engage, control and supervise the work of the contractors and agents
involved in performing the work of the Pool B Approved Renovations even though
Owner and Manager shall both be parties to the contracts with such contractors
and agents.  With respect to all actions or matters requiring the review and
approval of Owner under this paragraph, if Owner does not approve or disapprove
any such actions or matters within ten (10) business days of submittal by
Manager, the actions or matters shall be deemed approved.

 

16. Initial Yearly Budget for Pool B Hotel.  Not more than sixty (60) days
following the Effective Date for each Pool B Hotel, Manager shall submit to
Owner a proposed Yearly Budget for such Hotel for the remainder of the
applicable Fiscal Year for Owner’s approval in accordance with Section 8.2 of
the Management Agreement.  Once approved in accordance with Section 8.2 of the
Management Agreement, such proposed Yearly Budget shall constitute the Yearly
Budget for such Hotel for the balance of the applicable Fiscal Year.    

 

17. Disbursements of Funds.  Section 10.1 of the Management Agreement is deleted
in its entirety and replaced with the following:

 

”(a) As and when received by Manager or the Pool A Hotels, all Gross Revenues
from all of the Pool A Hotels (the “Pool A Gross Revenues”) shall be deposited
into the Bank Accounts and, subject to the terms of Sections 8.1 (Accounting
Matters) and 10.5 (Calculation of Interim Disbursements), applied in the
following order of priority to the extent available:

 

(1)First, to pay all Operating Costs for all Pool A Hotels;

 

(2)Second, to fund the Reserve Account as required by Section 5.2 (Reserve
Account) in respect of the Pool A Gross Revenues for the previous Fiscal Month
and then any amounts accrued and unpaid for prior periods, including amounts
accrued and unpaid under the Original Management Agreements and to reimburse
Manager for amounts advanced by Manager under Section 5.2(d);

 

(3)Third, Owner’s First Priority for the Fiscal Year to which such Pool A Gross
Revenues pertain together with any accrued Owner’s First Priority and interest
thereon shall be paid to Owner; if the Net Disbursement Cash is insufficient to
pay Owner’s First Priority and interest, if any, as aforesaid, any shortfall
shall be accrued; provided, however, there shall be no accrual of Owner’s First
Priority to the extent any applicable shortfall is otherwise funded from the
Deposit;





-  4  -

--------------------------------------------------------------------------------

 

 

(4)Fourth, if Net Disbursement Cash is sufficient to pay Owner’s First Priority
pursuant to 10.1(a)(3), remaining Net Disbursement Cash shall be applied as
follows:


(i)one-half (1/2) of the amount thereof shall be paid to Owner to replenish the
Deposit up to but not in excess of the Deposit Maintenance Amount; and

(ii)one-half (1/2) of the amount thereof shall be paid to Manager in an amount
equal to the Base Management Fee applicable to the Pool A Hotels for the Fiscal
Year.

 

To the extent a portion of the Pool A Gross Revenues is allocated pursuant to
clauses (i) and (ii) immediately above, but is not applied because the Deposit
has been restored to the Deposit Maintenance Amount, and/or the Base Management
Fee has been paid in full, as the case may be, such portion of the Pool A Gross
Revenues not so applied (the “Excess Net Disbursement Cash”) shall be aggregated
at each occasion of the allocation calculation and shall be applied as provided
below.

 

(5)Fifth, Excess Net Disbursement Cash shall be paid to Owner up to but not in
excess of Owner’s Second Priority for such Fiscal Year;

 

(6)Sixth, remaining Excess Net Disbursement Cash shall be paid (i) fifty percent
(50%) to Manager and shall constitute the Incentive Management Fee hereunder and
(ii) fifty percent (50%) to Owner and shall constitute Owner’s Residual
Distribution hereunder.

 

(b)As and when received by Manager or the Pool B Hotels, all Gross Revenues from
all of the Pool B Hotels (the “Pool B Gross Revenues”) shall be deposited into
the Bank Accounts and, subject to the terms of Sections 8.1 (Accounting Matters)
and 10.5 (Calculation of Interim Disbursements), applied in the following order
of priority to the extent available:

 

(1) First, to pay all Operating Costs for the Pool B Hotels;

 

(2) Second, Owner’s Pool B Priority for the Fiscal Year to which such Pool B
Gross Revenues pertain, together with any accrued Owner’s Pool B Priority and
interest thereof shall be paid to Owner; if the Pool B Gross Revenues are
insufficient to pay Owner’s Pool B Priority and interest, if any, as aforesaid,
such shortfall shall be accrued; provided,  however, there shall be no accrual
of Owner’s Pool B Priority to the extent any applicable shortfall is otherwise
funded from the Deposit;

 

(3) Third, the Base Management Fee for the Pool B Hotels shall be paid to
Manager;





-  5  -

--------------------------------------------------------------------------------

 

 

(4) Fourth, to fund the Reserve Account, as required by Section 5.2 (Reserve
Account) in respect of the Pool B Gross Revenues, for the previous Fiscal Month
and then any amounts accrued and unpaid for prior periods, including amounts to
reimburse Manager for amounts advanced by Manager under Section 5.2(d);

   

(5) Fifth, if Pool B Gross Revenues are sufficient to fund the Reserve Account
pursuant to Section 10.1(b)(4), remaining Pool B Gross Revenues shall be applied
as follows: (i) fifty percent (50%) of the amount thereof shall be paid to Owner
to replenish the Deposit up to but not in excess of the Deposit Maintenance
Amount (after first taking into account any such amounts to be paid to Owner to
replenish the Deposit pursuant to Section 10.1(a)(4)(i)); and (ii) fifty percent
(50%) of the amount thereof shall be paid to Owner, up to but not in excess of,
Owner’s Second Priority for such Fiscal Year (after first taking into account
any such amounts to be paid to Owner pursuant to Section 10.1(a)(5));

 

(6) Sixth, if Pool B Gross Revenues are sufficient to fund the Deposit and
Owner’s Second Priority pursuant to Section 10.1(b)(5), remaining Pool B Gross
Revenues shall be aggregated and shall be applied as follows: (i) fifty percent
(50%) of the amount thereof shall be paid to Manager and shall also constitute
the Incentive Management Fee hereunder; and (ii) fifty percent (50%) of the
amount thereof shall be paid to Owner and shall also constitute Owner’s Residual
Distribution hereunder.

 

For clarification, amounts applied to fund the Reserve Account under Sections
10.1(a)(2) and 10.1(b)(4) shall be made to the same Reserve Account established
under Section 5.2.

 

The provisions of Section 10.3 notwithstanding, Owner shall apply amounts from
the Deposit to fund any shortfall in Owner’s First Priority and Owner’s Pool B
Priority and Manager shall not be in default hereunder for failure to pay
Owner’s First Priority and Owner’s Pool B Priority in full, so long as such
amounts from the Deposit are available and may be so applied and so long as,
after application of such amounts, the Deposit is not less than $37,000,000.

 

For purposes of the foregoing, any payments of interest or principal on any
Authorized Mortgage shall be paid from amounts distributed or accounted for as
having been distributed to Owner under this Section 10.1 and shall be treated as
payments made first, to Owner’s First Priority, second, to Owner’s Pool B
Priority, and third to Owner’s Second Priority."

 

18. Owner’s Pool B Priority.  The following new Section 10.3A to the Management
Agreement is added immediately following Section 10.3 to the Management
Agreement:

 





-  6  -

--------------------------------------------------------------------------------

 

Owner’s Pool B Priority shall be due and payable in advance in equal monthly
installments on the first day of each Fiscal Month, pro-rated for any partial
month, regardless of any inadequacy of Gross Revenues or Operating Profits.  If
any installment of Owner’s Pool B Priority is not paid when due and not funded
through the Deposit, the same shall accrue interest at the Interest Rate until
paid (such interest shall be payable on demand, shall not be an Operating Cost,
and shall be paid by Manager).  Appropriate adjustments shall be made to reflect
any change in Owner’s Pool B Priority on account of net sale proceeds received
or deemed to be received pursuant to Section 2.6(e) (Non-Economic Hotels), or
advances made pursuant to Sections 5.2 (Reserve Account),  15.2 (Restoration) or
16.2 (Partial Condemnation) by Owner or Landlord when advances are made,
provided any additional amounts of Owner’s Pool B Priority due by reason of any
advance for the month in which such advance is made shall not be due and payable
until the first Business Day of the month next after the date as of which such
change occurs.  As installments of Owner’s Pool B Priority are to be paid in
advance, Manager may advance amounts due on account of a monthly installment of
Owner’s Pool B Priority for a Fiscal Month and reimburse itself from Operating
Profits for such Fiscal Month the amounts so advanced; provided, however, if
Operating Profits of all of the Pool B Hotels for such Fiscal Month are
insufficient to make such reimbursements, the amount of such insufficiency shall
be deemed an advance under the PR Guaranty to the extent any amount is owed
thereunder and then an advance to Working Capital, and Manager shall be entitled
to the reimbursement thereof only pursuant to Section 5.1.  Subject to Section
10.1, if Owner fails to receive any installment of Owner’s Pool B Priority as
and when due, Owner may terminate this Agreement on not less than thirty (30)
days’ and not more than two hundred seventy (270) days’ notice; provided,
however, such notice shall be void ab initio if such installment together with
any interest accrued thereon is paid to Owner within 30 days after such notice
is given. 

 

19. Termination with Respect to Pool B Hotels.  If during any period, the
Management Agreement is terminated with respect to all of the Pool B Hotels, to
the extent that any portion of the Owner’s Pool B Priority remains payable after
any adjustment thereto in connection with such termination, such portion shall
be added to the Owner’s First Priority and to the extent that any such
adjustment would result in a negative Owner’s Pool B Priority, such amount shall
be subtracted from Owner’s First Priority.

 

20. Working Capital.  As of the applicable Effective Date for each Pool B Hotel,
Owner shall advance additional funds for the Working Capital of the Hotels in
the amount of the net credit, if any, for closing prorations received by Owner,
Landlord, or its affiliates on account of guest ledger receivables and other
similar revenues in connection with its acquisition of such Pool B Hotel. 

 

21. Notice Address.  The notice address for Manager and Canadian Manager under
the Management Agreement is changed to the following:

 





-  7  -

--------------------------------------------------------------------------------

 

c/o Six Continents Hotels, Inc.

Three Ravinia Drive, Suite 100

Atlanta, Georgia 30346

Attn: Vice President of Operations

 

with copy to:

 

c/o Six Continents Hotels, Inc.

Three Ravinia Drive, Suite 100

Atlanta, Georgia 30346

Attn: General Counsel – Operations

 

22. Exhibit A-1.  The Management Agreement is hereby amended to add Exhibit A-1
(List of Sites Removed from Management Agreement) attached to this Amendment
immediately following Exhibit A to the Management Agreement. 

 

23. Exhibit C.  The Management Agreement is hereby amended to add Exhibit C
(Form of Site Designation Agreement) attached to this Amendment immediately
following Exhibit B to the Management Agreement. 

 

24. Ratification.  As amended hereby, the Management Agreement remains in full
force and effect and is ratified and confirmed.

 

25. Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute one agreement.  Any such counterpart may be delivered
by facsimile or e-mail (in .pdf format), and any signature so delivered shall be
deemed an original signature for all purposes.

 

 

 

[Remainder of page intentionally left blank; Signature pages follow]

-  8  -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment effective as of the day and year first above written.

 

OWNER:

HPT TRS IHG-2, INC.


By:/s/ John G. Murray____
John G. Murray

Vice President


MANAGER:

INTERNATIONAL HOTELS GROUP RESOURCES, INC.


By:/s/ Robert J. Chitty
Robert J. Chitty

Vice President

INTERNATIONAL HOTELS GROUP (CANADA), INC.


By:/s/ Robert J. Chitty
Robert J. Chitty

Vice President

IHG MANAGEMENT (MARYLAND) LLC

By:/s/ Robert J. Chitty
Robert J. Chitty

Vice President

 

 

 

 [Signature Page to Amendment to Management Agreement]

--------------------------------------------------------------------------------

 

Each of the parties comprising Landlord joins in the foregoing Amendment to
evidence its continued agreement to be bound by the terms of Sections 4.1
through 4.7 and Articles 15 and 16 of the Management Agreement, as may be
amended by the foregoing Amendment, in each case to the extent applicable to it,
subject to the terms of Section 24.18.

LANDLORD:

HPT CW MA REALTY TRUST


By:/s/ John G. Murray____
John G. Murray

Trustee and not individually

HPT IHG CANADA PROPERTIES TRUST


By:/s/ John G. Murray____
John G. Murray

President

HPT IHG GA PROPERTIES LLC


By:/s/ John G. Murray____
John G. Murray

President

HPT IHG-2 PROPERTIES TRUST


By:/s/ John G. Murray____
John G. Murray

President

HPT IHG-3 PROPERTIES LLC




By:/s/ John G. Murray____
John G. Murray

President

 





 [Acknowledgment by Landlord]

--------------------------------------------------------------------------------

 



 

AGREEMENT BY
INTERCONTINENTAL HOTELS (PUERTO RICO) INC.

 

Reference is made to that certain Guaranty Agreement, dated as of July 1, 2011,
by Intercontinental Hotels (Puerto Rico) Inc. for the benefit of HPT TRS IHG-1,
Inc., HPT TRS IHG-2, Inc., HPT TRS IHG-3, Inc., HPT IHG PR, Inc. and Hospitality
Properties Trust (the “PR Guaranty”).

 

Intercontinental Hotels (Puerto Rico) Inc. (“PR Tenant”) acknowledges receipt of
the Amendment to Management Agreement  by and among HPT TRS IHG-2, Inc.,
Intercontinental Hotels Group Resources, Inc., IHG Management (Maryland) LLC and
Intercontinental Hotels Group (Canada), Inc. (the “Amendment”).  PR Tenant
agrees that the definition of “Guaranteed Obligations” in the PR Guaranty is
amended to include payment of Owner’s Pool B Priority (as defined in the
Amendment) as and when due under the Management Agreement determined without
respect to Gross Revenues thereunder.  PR Tenant also confirms that the PR
Guaranty remains in full force and effect.

 

PR TENANT:

 

INTERCONTINENTAL HOTELS (PUERTO RICO) INC.,
a Puerto Rico corporation

 

 

By:/s/ Robert J. Chitty

     Robert J. Chitty

     Vice President

 

 [Agreement by PR Guarantor]

--------------------------------------------------------------------------------

 

 

Exhibit A-1

 

List of Sites Removed from Management Agreement

 

 

 

 

 

 

 

Brand

Address

City

State

Zip

Candlewood

6780 S. Galena Street

Denver, D.T.C.

CO

80112

Candlewood

1151 East Main Street

Hartford, Meriden

CT

06450

Candlewood

644 Raymond Ave.

Orlando

FL

32701

Candlewood

2875 Greenspoint Parkway

Chicago, Hoffman Estates

IL

60195

Candlewood

1200 E. Bank Dr.

Chicago, Schaumburg

IL

60173

Candlewood

8000 Capitol Drive

Northbrook-Wheeling

IL

60090

Candlewood

11762 Commonwealth Drive

Louisville - East

KY

40299

Candlewood

1650 N. Opdyke Rd.

Detroit, Auburn Hills

MI

48326

Candlewood

37555 Hills Tech Drive

Detroit, Farmington Hills

MI

48331

Candlewood

5840 Westpark Drive

Charlotte, Coliseum

NC

28217

Candlewood

7623 Thorndike Road

Greensboro

NC

27409

Candlewood

1020 Buck Jones Rd

Raleigh, Cary

NC

27606

Candlewood

360 South 108th Ave.

Omaha

NE

68154

Candlewood

10665 Techwoods Circle

Cincinnati, Blue Ash

OH

45242

Candlewood

6990 S. Park Center Drive

Salt Lake City, Fort Union

UT

84121

Crowne Plaza

17941 VonKarman

Irvine

CA

92614

Crowne Plaza

6345 Powers Ferry Road

Atlanta (Perimeter)

GA

30339

Crowne Plaza

1800 Market St

Philadelphia

PA

19103

Crowne Plaza

130 Shipyard Drive

Hilton Head

SC

29928

Crowne Plaza

7800 Alpha Road

Dallas

TX

75240

Crowne Plaza

14703 Park Row

Houston

TX

77079

InterContinental

550 Light Street

Baltimore

MD

21202

InterContinental

2222 West Loop South

Houston

TX

77027

Staybridge

8480 International Drive

Orlando Int Drive

FL

32819

Staybridge

760 Mt Vernon Highway, N.E.

Atl Perimeter Centr

GA

30328

Staybridge

901 E. Woodfield Office Court

Schaumburg

IL

60173

Staybridge

4 Tech Drive

Boston - Andover

MA

01810

Staybridge

11 Old Concord Road

Boston Burlington

MA

01803

Staybridge

8844 Columbia 100 Pkwy

Baltimore Columbia

MD

21045

Staybridge

2050 Featherstone Road

Auburn Hills

MI

48326

Staybridge

1855 Craigshire Rd.

St. Louis

MO

63146

Staybridge

7925 Forest Pine Drive

Charlotte Arrowood

NC

28273

Staybridge

61 Interpace Pkwy

Parsippany

NJ

07054

Staybridge

4375 U.S. Route 1 South

Princeton

NJ

08540

Staybridge

260 Davidson Ave.

Somerset

NJ

08873

Staybridge

20 Morehall

Malvern

PA

19355

Staybridge

303 Hard Rock Parkway

Myrtle Beach

SC

29579

Staybridge

7880 Alpha Road (Blossomheath Lane) LLLLansLane)

Dallas

TX

75240

Staybridge

5190 Hidalgo Street

Houston Galleria

TX

77056

 

 

 

Exhibit A-1

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Form of Site Designation Supplement

 

Site Designation Supplement

 

THIS SITE DESIGNATION SUPPLEMENT is made and entered into as of [INSERT DATE],
by and among HPT TRS IHG-2, INC., a Maryland corporation (“Owner”), and
INTERCONTINENTAL HOTELS GROUP RESOURCES, INC. (“Resources”), a Delaware
corporation, IHG MANAGEMENT (MARYLAND) LLC (“Maryland”), a Maryland limited
liability company, and INTERCONTINENTAL HOTELS GROUP (CANADA), INC. (“Canada”),
a corporation under the laws of Ontario, Canada (Resources, Maryland and Canada,
collectively, “Manager”), and agreed to and acknowledged by the Landlord as
listed on the signature page hereto  (collectively, “Landlord”) and
Intercontinental Hotels (Puerto Rico) Inc. (“PR Tenant”).

 

1.Pursuant to this Site Designation Supplement, which is governed by the terms
and conditions of that certain Management Agreement, dated as of July 1, 2011,
entered into between Owner, Manager, and the other parties identified therein,
as amended by that certain Amendment to Management Agreement, dated as of March
16, 2015, and as may be further amended from time to time (as so amended, the
“Management Agreement”), which Management Agreement is incorporated herein by
this reference, Owner and Manager hereby subject the hotel commonly known as
[INSERT NAME AND ADDRESS OF SITE], and located on the site described on
Attachment 1 to this Supplement, to the terms of the Management Agreement, and
such site shall be considered a “Site” as defined in the Management
Agreement.  All capitalized terms used and not otherwise defined in this Site
Designation Supplement shall have the meanings given such terms in the
Management Agreement. 

 

2.The Effective Date for the Hotel located at this Site shall be [INSERT
EFFECTIVE DATE].

 

3.The Pool B Percentage for the Hotel located at this Site shall be [INSERT THE
APPLICABLE PERCENTAGE], the approved aggregate sum of all amounts expended by
Owner or Landlord or any of their affiliates in connection with the Hotel
located as this Site is [INSERT APPLICABLE ACQUISITION AMOUNT] and the Owner’s
Pool B Base Priority for the Hotel located at this Site shall be [INSERT OWNER’S
POOL B BASE PRIORITY AMOUNT].

 

4.Between the Effective Date and [INSERT APPROVED RENOVATION FUNDING EXPIRATION
DATE] (the “Approved Renovation Funding Expiration Date”), Owner agrees to
supplement the Reserve Account (as defined in the Management Agreement) for the
Pool B Hotel Approved Renovations for the Hotel located at this Site in an
amount not to exceed [INSERT APPLICABLE AMOUNT], unless otherwise approved or
agreed to by Owner [or, in the alternative, as reflected in the agreed upon Pool
B Hotel Scope and Estimate for such Hotel, a copy of which is attached hereto as
Attachment 2].

 





Exhibit C

--------------------------------------------------------------------------------

 

 

5.The Management Agreement remains in full force and effect and is ratified and
confirmed.

 

6.This Site Designation Supplement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute one agreement.  Any such counterpart may be delivered
by facsimile or e-mail (in .pdf format), and any signature so delivered shall be
deemed an original signature for all purposes.



Exhibit C

--------------------------------------------------------------------------------

 

 



In Witness Whereof, Owner and Manager have duly executed this Site Designation
Supplement as of the day and year first written above.

 

 

OWNER:

HPT TRS IHG-2, INC.


By:____
John G. Murray

Vice President


MANAGER:

INTERNATIONAL HOTELS GROUP RESOURCES, INC.


By:
Robert J. Chitty

Vice President

INTERNATIONAL HOTELS GROUP (CANADA), INC.


By:
Robert J. Chitty

Vice President

IHG MANAGEMENT (MARYLAND) LLC

By:
Robert J. Chitty

Vice President

 

 





Exhibit C

--------------------------------------------------------------------------------

 

 



This Site Designation Supplement is agreed to and acknowledged by:

LANDLORD:

HPT CW MA REALTY TRUST


By:
John G. Murray

Trustee and not individually

HPT IHG CANADA PROPERTIES TRUST


By:
John G. Murray

President

HPT IHG GA PROPERTIES LLC


By:
John G. Murray

President

HPT IHG-2 PROPERTIES TRUST


By:
John G. Murray

President

HPT IHG-3 PROPERTIES LLC




By:
John G. Murray

President

PR TENANT:

INTERCONTINENTAL HOTELS (PUERTO RICO) INC., a Puerto Rico corporation

 

 

By:

Name:

Title



Exhibit C

--------------------------------------------------------------------------------